Citation Nr: 1802188	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-14 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara Lincoln


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In addition to the matters noted above, the Veteran has appealed the denial of service connection for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, bilateral hearing loss, ischemic heart condition, bilateral lung condition secondary to diabetes mellitus, bilateral eye sight condition secondary to diabetes mellitus, and bilateral kidney condition secondary to diabetes mellitus.  The electronic record indicates that the AOJ is taking action on these issues.  Although the matters are within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time.  If the matters are not resolved in the Veteran's favor, the RO will certify the matters to the Board which will undertake appellate review of the RO's actions.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 




FINDING OF FACT

Tinnitus did not originate during service, did not manifest to a compensable degree within one year of service separation, and was not caused by in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met. 38 U.S.C. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§ 3.102, 3.159, 3.326(a).  

VA's duty to notify was satisfied by a November 2011 letter informing the Veteran of the evidence generally needed to support his claim.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records, along with VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examinations and/or obtaining medical opinions necessary to make a decision on the claim.  See 38 U.S.C. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examinations and/or opinions must be adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded in-person VA examinations in January 2012 and October 2016.  The file also contains a February 2012 addendum opinion.  The VA examinations and opinions are adequate to decide the Veteran's claim.

Service Connection for Tinnitus

Service connection may be granted for a current disability resulting from a disease or injury incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Generally, establishing service connection requires (1) evidence of a current disability; (2) medical, or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to direct service connection, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Tinnitus (an organic disease of the nervous system) is considered a chronic condition under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Therefore, 38 C.F.R. § 3.303(b) is applicable.  

Service connection may also be established for tinnitus based upon a legal presumption by showing that a disorder manifested itself to a compensable degree within one year from the date of separation from service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabriel v. Brown, 7 Vet. App. 36, 39 - 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Further, competency of evidence differs from the weight and credibility of evidence.  Competency is a legal concept that determines whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination regarding the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In regards to the competency of lay evidence, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms, as symptoms require only personal knowledge of what is observed through the use of his senses, not medical expertise. See Layno, 6 Vet. App. At 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. at 307 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

The VA is responsible for determining whether the evidence supports the claim, with the veteran prevailing, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

In a December 2014 statement from the Veteran, he reported that he was a switchboard telephone operator during service.  The Veteran stated that while stationed in Phu Loi, Vietnam, his unit received rocket and mortar attacks.  At the June 2016 hearing, the Veteran testified that he was exposed to a acoustic trauma during service.  He testified that he did not notice ringing in his ears until two to three years after service.  The Veteran also stated that he worked as a diesel mechanic after service. 

The Veteran's service treatment records do not indicate the Veteran reported having tinnitus or any symptoms involving his ears.  On his entrance examination report from October 1966, the Veteran's ears were marked as normal.  Separation examination reports from June and July 1970 also note that the Veteran's ears were normal and that he never had trouble with his ears.

VA medical records show that the earliest account of the Veteran reporting buzzing in his ears was in June 2002.  However, he was found to have essentially normal hearing.  In May 2010, the Veteran reported that his tinnitus was ongoing and worsening. 

At the January 2012 VA examination, the Veteran reported that his tinnitus began following an ear infection and has increased since then.  The report does not specify when the ear infection occurred.  Because the examiner did not have the claims file to review, he did not provide an opinion at that time regarding the etiology of the Veteran's tinnitus.  An addendum opinion was issued in February 2012, in which the examiner opined that the Veteran's complaint of tinnitus is likely a symptom of his hearing loss.  

The Veteran had a second VA examination in October 2016, where he reported having a constant high pitched ringing, buzzing and "crickets in his head."  The Veteran reported noticing the sounds during the early part of 1971, but did not report a specific onset date or causal event.  The examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner noted that the Veteran has a diagnosis of clinical hearing loss, and opined that his tinnitus is at least as likely as not a symptom associated with hearing loss, as tinnitus is known to be a symptom associated with hearing loss. 

A preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his service.  The Veteran's reports of when his tinnitus began are inconsistent.  In January 2012 he reported it began after an ear infection, but did not state when the ear infection occurred.  At the hearing in in June 2016, the Veteran testified he noticed the ringing in his ears two to three years after service.  At the VA examination in October 2016, the Veteran stated his tinnitus began in early 1971.  The Veteran's first report in the record of tinnitus occurred in 2002, more than 30 years after service separation.  Additionally, the VA examiner opined that the Veteran's tinnitus was less likely to have been caused by in-service noise exposure, and is more likely to be associated with his non-service-connected  hearing loss, which was not present at service separation.  There are no other medical opinions in the record that indicate the Veteran's current tinnitus is related to his period of service. 

The Board finds that in-service noise exposure did not cause the Veteran's tinnitus, nor did his tinnitus manifest to a compensable degree within one year of service separation.  Additionally, because the Veteran's hearing loss is not service connected, service connection for tinnitus cannot be granted secondary to hearing loss. Service connection for tinnitus is not warranted and the claim is denied.


ORDER

Service connection for tinnitus is denied.


REMAND

The claim of service connection for PTSD is REMANDED for readjudication in accordance with the DSM-V, as now required by law. The RO will take the following action:

1. Request that the Veteran identify any relevant private medical records that are not in the claims file.  Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3.  After the passage of a reasonable period of time or upon the Veteran's response, return the claims file to the VA examiner who performed the January 2012 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of any acquired psychiatric disorder, including PTSD, based upon the DSM-5 diagnostic criteria.

The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner.  The VA examiner should, if needed, reconcile his or her opinion with any conflicting medical opinions of record.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES:  

a. IF A DIAGNOSIS OF PTSD IS PROVIDED, the VA examiner should provide the following opinion:

Did the Veteran's PTSD have its onset during service or is otherwise related to active service?

In rendering the above opinion, the VA examiner should identify the claimed stressor(s) that serve(s) as the basis for the diagnosis of PTSD, or if the diagnosis is based on the Veteran's fear of hostile military or terrorist activity.

b. FOR ALL OTHER PSYHIATRIC DIAGNOSES, the VA examiner should provide the following opinions:
Did the acquired psychiatric disorder other than PTSD have its onset during service or is otherwise related to active service?

In addition to any records that are generated as a result of this remand, the VA examiner's attention is drawn to the following: 

*January 2012 PTSD VA examination report, in which the examiner opined the Veteran did not have a diagnosis of PTSD that conforms to DSM-IV.

*March 2012 VA medical records noting the Veteran answered "yes" to all PTSD screen questions

*April 2012 VA medical records noting the Veteran answered "no" to all PTSD screen questions

*December 2014 statement from the Veteran describing attacks and his fear while stationed in Vietnam

*October 2015 VA medical records where the Veteran reported psychiatric disorder symptoms, and was given a DSM-5 diagnosis of moderate major depressive disorder, single episode

*October 2016 VA medical records noting the Veteran answered "no" to all PTSD screen questions

*March 2017 VA medical records indicating the Veteran was prescribed medication for depressive symptoms

*July 2017 VA medical record noting the Veteran was negative for depression

*August 2017 VA medical record noting the Veteran was negative for depression

*September 2017 VA medical records noting the Veteran denied having a depressed mood, and found therapy to be helpful

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

The examiner is advised that by law, the mere statement that the claims folder was reviewed and/or the examiner has expertise is not sufficient to find that the examination is sufficient.

4.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


